Citation Nr: 0010421	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
residuals of frostbite of the feet.  

(The issues of whether there was a timely request for waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $32, 725.53, and entitlement to waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $100 are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1943 to 
January 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for frostbite of the feet.  The 
reason that the appeal arises from the August 1995 rating 
decision rather than from the March 1996 rating decision is 
because in January 1996, the veteran asserted that he wished 
to re-open his claim for service connection for both of his 
feet.  Accordingly, it is determined that the August 1995 
rating decision never became final pursuant to Muehl v. West, 
13 Vet. App. 159, 161 (1999).  

In a rating decision dated March 1987, the RO denied the 
veteran's claim for service connection for foot problems 
including frostbite.  This was the last final decision 
regarding such issue.  See 38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

Evidence submitted subsequent to the March 1987 RO denial of 
service connection for foot problems including frostbite 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

Evidence submitted since the March 1987 RO decision, which 
denied the veteran's claim of service connection for foot 
problems including frostbite is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show any treatment for foot 
problems, including frostbite.  At separation in January 
1947, the veteran's feet were described as normal. 

A copy of a VA hospitalization report shows that the veteran 
was hospitalized from July 20, 1950, to August 4, 1950, 
complained of a sore throat and joint pains.  It was noted 
that the veteran began to notice joint trouble in his wrists 
and feet about 3 months prior.  Final diagnosis was 
rheumatoid arthritis.  

A VA treatment report from August 1950 noted that the veteran 
was seen for chronic rheumatoid arthritis over the past year.  
Swelling over both ankles and the inter-phalangeal joints was 
noted.  Assessment was rheumatoid arthritis, severe.  

In August 1950, the veteran submitted a claim for arthritis 
of the hands and feet in 1948.  He asserted that he had been 
treated by Dr. Richmond of Milton, West Virginia, for 
arthritis of the feet in 1950.  

By rating decision dated September 1950, the RO denied the 
veteran's claim for service connection for rheumatoid 
arthritis.  

4 lay statements from friends and family members were 
submitted in May 1952.  They testified to the effect that the 
veteran had arthritis of the feet after leaving service, and 
that his feet swelled.  

Copies of VA Medical Center treatment records were submitted 
from 1975 and 1976, showing that the veteran was seen for 
dermatitis of the feet.  It was noted that the veteran had 
had contact dermatitis of both feet since 1969.  He was given 
Kenalog ointment for treatment purposes. 

In May 1975, the veteran underwent an examination by the 
Florida Bureau of Disability Determination.  It was noted 
that the veteran had been seen by the orthopedic department 
for swollen prominences on the dorsum of his feet, and 
complaining that his feet were painful.  He related this to 
being kicked by a horse.  

The veteran underwent a VA examination in July 1976.  He 
stated that he had painful feet for many years, aggravated by 
standing and walking.  Relevant diagnoses were callouses of 
both feet and foot strain.  

A copy of a VA hospitalization report from May 1981 noted 
that x-rays of both of the veteran's feet were negative.  

In an April 1985 claim, the veteran described bilateral foot 
problems (frostbite in both feet) in 1944.  He indicated that 
he only received field treatment for his feet in service.  

By rating decision dated March 1987, the RO denied the 
veteran's claim for service connection for foot problems, 
including frostbite.  The RO denied the claim because foot 
problems including frostbite while the veteran was on active 
duty were not shown.  Evidence submitted subsequent to the 
March 1987 rating decision is summarized below:  

Copies of lay statements from family members of the veteran's 
were submitted dated May 1987.  The statements allege that 
the veteran received treatment for his frozen feet at the VA 
hospital in Huntington in 1947.  

In a statement dated December 1989, the veteran asserted that 
he had frostbite of the feet in 1944, and that he went to a 
medic in the field.  He asserted that he was operated on in 
1979 at the VA hospital in West Virginia for the left foot, 
and that he was operated on three more times on the left foot 
in the VA Miami hospital.  He also asserted that he was seen 
at the outpatient clinic in Oakland.  

In the veteran's March 1995 statement, he asserted that he 
had been receiving treatment at the VA Medical Center in 
Huntington from 1947 to the present, at the VA Medical 
Centers in Tampa and Miami from 1960 to 1975.  

In a statement dated January 1996, the veteran asserted that 
he had received treatment at the VA Medical Center in 
Huntington in January 1996.  

Copies of VA Medical Center treatment records from Huntington 
were submitted from January 1996.  The veteran was seen 
complaining that his left foot bothered him.  Assessment was 
probable vascular insufficiency.  An x-ray report of the left 
foot noted deformity of the distal metatarsal phalangeal 
joint space at the first digit.  It was noted that this was 
apparently post-surgical, and that no osteomyelitis was seen.  

Copies of VA Medical Center treatment records from Huntington 
were submitted from January 1996 to April 1996.  They show 
that the veteran was seen in February 1996 for pain and 
tenderness in his feet.  It was noted that the veteran had a 
long history of foot pain secondary to frostbite in World War 
II, and subsequent podiatric surgery in the 1970s.  The 
veteran was seen in April 1996 for pain in his feet.  
Assessment was rule out vascular deficiency with ischemic 
pain.  

In the veteran's May 1996 Notice of Disagreement, he asserted 
that his feet were frostbitten in 1944-1945, and that he had 
constant problems since that time.  

The veteran was afforded a hearing before the RO in May 1998, 
a transcript of which has been associated with the claims 
folder.  The veteran asserted that his feet became frozen 
while he was in the military on at least two occasions.  He 
stated that after service, he was still having manifestations 
of either pain or swelling of his feet that he believed 
resolved while he was in service.  He asserted that within 
the first year after discharge, he went to his own private 
physician who was located in Milton, West Virginia, for 
treatment of the feet.  The veteran asserted that he was 
pinned down in the Battle of the Bulge, and that medics told 
him that he had frozen feet, but no official record was ever 
made of this.  He asserted that he was subsequently 
liberated.  He stated that while still in the military his 
feet were swelling, and he had no pulse in his feet.  

He stated that after service, he was given Quinine for his 
feet.  He stated that while in service he did not receive 
medication for his feet.  He stated that he went to see a Dr. 
Richmond in Milton, West Virginia within one year of leaving 
service for his stomach and feet.  He stated that Dr. 
Richmond gave him quinine for the cramping and drawing of his 
feet.  He asserted that he had tried to obtain the records 
from Dr. Richmond, but that he had been dead for 35 years.  
He asserted that he tried to get records from a pharmacy, but 
was told that the pharmacy was not there anymore, and that 
the records had been destroyed.  

He asserted that when he moved to Florida he still had 
problems with his feet.  He described a second incident in 
service when he froze his feet.  He testified that his 
barracks burned down, and he had to go out the window with 
bare feet and below zero weather.  He testified that he 
stayed out there for 2-3 hours.  The veteran indicated that 
he underwent an operation for his stomach in January or 
February 1947 at a hospital next to Rutgers University.  He 
testified that he mentioned his feet were swollen at that 
time, and that the doctors noted that he had swollen feet.  
He testified that he remembered one serviceman from the 
Battle of the Bulge who had passed away.  He asserted that 
other than that one serviceman, he did not know anyone else 
from service.  He testified that he did not know why he did 
not make a claim for service connection for frostbite at the 
time he claimed service connection for arthritis in 1950.  He 
testified that he was in the Battle of the Bulge around 
November 1944, and that his barracks burned down in 1946.  

In January 1999, the RO wrote to the Robert W. Johnson 
Hospital for records of the veteran's from 1947.  In February 
1999, the Hospital responded that the hospital only needs to 
keep records for 10 years.  

In January 1999, the RO wrote to the St. Peters Medical 
Center for records of the veteran's from 1947.  In January 
1999, they responded that they do not maintain records from 
the 1940s.  

The veteran underwent a VA examination in November 1999.  The 
veteran stated that he sustained frostbite on two different 
occasions, but did not remember receiving any specific 
treatment.  The examiner noted that review of the service 
medical records and treatment records did not show any 
mention of frostbite.  The examiner commented that there was 
no evidence of nail disturbance, or no definite evidence of 
previous frostbite injury.  


Analysis

As noted above, in March 1987, the RO determined that service 
connection was still denied for foot problems, including 
frostbite of the feet.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for 
residuals of frostbite of the feet.  The veteran was denied 
service connection for foot problems including frostbite of 
the feet in March 1987, because the service medical records 
did not show foot problems or frostbite.  Since that time, 
the veteran has provided more specific information about how 
he acquired frozen feet in service.  Specifically, he 
contended in his May 1998 hearing that he was pinned down in 
the Battle of the Bulge, and was told that he had frozen 
feet.  Also, a number of lay statements from family members 
of the veteran's were submitted from May 1987 to the effect 
that the veteran received treatment for his frozen feet at 
the VA hospital in Huntington in 1947.  

The statement from the family members of the veteran's and 
the veteran's statement are new in that they are not merely 
cumulative of other evidence of record. 

The statements are also material to the veteran's claim.  
Justus, Hodge, supra.  Although there still is documentation 
that the veteran was in the Battle of the Bulge, and no 
medical nexus between a current foot disability and exposure 
to cold weather in service, such evidence is not necessary in 
determining whether new and material evidence has been 
submitted.  These are questions to be addressed in 
determining whether the veteran has submitted a well-grounded 
claim.  The statements submitted by the veteran and his 
family members, either by themselves or in connection with 
the evidence already assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of service connection for 
residuals of frozen feet is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for residuals of frostbite of the 
feet, the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection for 
residuals of frozen feet), under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, in this case, for 
the reasons described below, further development is needed 
before the Board can address the issue of whether the 
veteran's claim of service connection for residuals of frozen 
feet is well-grounded.  

The veteran's DD-214 shows that he had active military 
service from June 1943 to January 1947.  The veteran has 
testified that he initially suffered frozen feet during the 
Battle of the Bulge.  While the veteran's DD-214 does not 
report that he participated in any battles or campaigns, 
there is a question as to whether the DD-214 in question only 
reflects battles and campaigns for the period from January 
1946 to January 1947 (since it notes the date of enlistment 
as January 6, 1946), or whether it reflects battles and 
campaigns for the veteran's entire period of active military 
service of June 1943 to January 1947).  It is noted that a 
service medical record shows that the veteran was treated in 
a hospital in Germany 1945.  

Before a decision is made regarding whether his claim for 
service connection for residuals of frozen feet is well 
grounded, an effort must be made to determine whether the 
veteran participated in the Battle of the Bulge.  
Accordingly, the veteran's claim must be remanded in order to 
obtain the veteran's complete service personnel records from 
the National Personnel Records Center.  In particular, the RO 
should obtain a copy of the veteran's Official Military 
Performance File (OMPF).

At present the claims file is devoid of the third requirement 
for a well grounded claim that there be competent medical 
evidence linking any current residuals of frozen feet to cold 
weather in service. Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  There is simply no medical opinion of a medical 
nexus on record.  

Consequently, the RO should specifically advise the veteran 
that medical evidence of a nexus between exposure to cold in 
service and residuals of frozen feet is needed to support his 
claim.  See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 
8 Vet. App. 69 (1995).

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of any residuals of frozen feet. 

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF).  These records 
should be reviewed to ascertain whether 
they potentially corroborate the 
veteran's contention that he was in the 
Battle of the Bulge.

3.  The RO should advise the veteran of 
the necessity to submit medical evidence 
of a nexus between any current foot 
disorders and exposure to cold in 
service. 

4.  The veteran should also be asked to 
provide information as to any other 
sources of medical or other evidence 
which would tend to link any currently 
existing residuals of frozen feet to his 
military service.  The RO should then 
request these records, VA or private, for 
inclusion into the claims folder. 

5.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim.  If the RO determines that the 
veteran has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of any 
current residuals of frozen feet. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for residuals of 
frozen feet.  The RO must initially 
determine whether such claim is well 
grounded or not.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be furnished 
a Supplemental Statement of the Case 
regarding entitlement to service 
connection for residuals of frozen feet 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 13 -


